DETAILED ACTION
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least at least “generating a probability vector map for a label of the spaces based on the groups; and estimating ego motion information of an apparatus based on the probability vector map”.
Similarly, regarding claim 22, the prior art of record, alone or in combination, fails to teach at least at least “generate a probability vector map for a label of the spaces based on the groups, and estimate ego motion information of an apparatus based on the probability vector map”.
Regarding claim 23, the prior art of record, alone or in combination, fails to teach at least at least “generating a probability vector map for a label of the spaces based on the groups; identifying a stationary background based on the probability vector map; and estimating ego motion information of an apparatus based on the stationary background”.
At best, Westerhoff et al (US 20180300560) teaches in ¶46 At 22, the unit 10 uses the optical flow vectors for ego-motion estimation, i.e., the unit 10 estimates rotational and translational parameters.
At best, Sibiryakov (US 20150086078) teaches in ¶37 a method for estimating ego motion of an object moving on a surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669